DETAILED ACTION
This action is in response to the claims filed 25 January 2019 for application 16/258.116 filed 25 January 2019.
Claims 1-20 are pending.
Claims 1-20 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 3, a training stop condition have not been reached should read “a training stop condition having not been reached”
Claim 1, line 7, that event should, for consistency and clarity, read “the event” 
Claim 3, line 6, that event should, for consistency and clarity, read “the event”
Claim 4, line 2-3, trained model should read “trained models”
Claim 5, line 3, a prediction stop condition have not been reached should read “a prediction stop condition having not been reached”
Claim 8, line 6, correlated set of record should read “correlated set of records”
Claim 17, line 9, correlated set of record should read “correlated set of records”
Claim 2-7, 9-16, 18-20 are objected to due to their dependence, either directly or indirectly, on claims 1, 3, 5, 8, 17
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites four training stop conditions combined with an “and.” However, there are several outcomes where it would be impossible to reach all four together. Therefore, it is unclear whether the stop condition comprises all of the options but not all options are required to be reached to stop training or if only one condition is required (and the “and” should be an “or”). Clarification or correction is required.
Examiner’s Note: For the purposes of examination, it will be interpreted that the ”and” is an “or” and the stop condition only requires one of the four options.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for model prediction in which at least some data used in training is not shared between parties.
The limitation of ... repeating steps ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "repeating" in the context of this claim encompasses performing the steps below, which can be performed in the mind, multiple times. As part of this mental process, the claim limitations provide additional information regarding the data and its division across multiple entities. This merely provides descriptive information about the data.
The limitation of having one of the parties generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses generating a simple partition rule of the data based on attribute values.
The limitation of receiving from the party a division of the at least some of the correlated set of records, identified using the identifiers, that is divided according to the decision node generated by the party but does not state the feature or features used to form the decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses partitioning the data by identifier based on the rule generated previously without providing attribute information.
The limitation of conveying the division of the at least some of the correlated set of records to each party generating a decision node for the decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "conveying" in the context of this claim encompasses providing to other entities the partitions by identifier.
The limitation of responsive to a decision tree having been completed, outputting the decision tree in which each decision node of the decision tree is associated with the party that made the decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "outputting" in the context of this claim encompasses, upon completion of repeating steps, provide the decision tree for use.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer-implemented. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – decision tree. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of computer-implemented and a decision tree amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Mere instructions to apply an exception using generic computer instructions and a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for model prediction in which at least some data used in training is not shared between parties.
The limitation of selecting one of the parties at random to generate the decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses choosing an entity to generate a partitioning rule.
The limitation of requesting the selected party to generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "requesting" in the context of this claim encompasses having the chosen entity develop the rule using the entity’s private attributes.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for model prediction in which at least some data used in training is not shared between parties.
The limitation of requesting two or more parties to each generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "requesting" in the context of this claim encompasses having multiple entities develop a partitioning rule using their private attributes.
The limitation of receiving from each party of the two or more parties a division of the at least some of the correlated set of records, identified using the identifiers, that is divided according to the decision node generated by the party but does not state the feature or features used to form the decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses having each requested entity partition the data by identifier based on their previously generated rule without providing attribute information.
The limitation of selecting, based at least in part upon the divisions received from the two or more parties, one of the parties and its division for that decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses choosing which partitioning rule to use.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for model prediction in which at least some data used in training is not shared between parties.
The limitation of responsive to a determination to generate another decision tree, repeating the steps of Claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "repeating" in the context of this claim encompasses performing again steps which can be performed in the human mind.
The limitation of responsive to a determination to not generate another decision tree, forming the decision trees as a random forest of decision trees, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "forming" in the context of this claim encompasses combining the multiple decision trees.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – random forest. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a random forest amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for model prediction in which at least some data used in training is not shared between parties.
The limitation of selecting a decision tree from a random forest of decision trees, in which a decision tree comprises a plurality of decision nodes and each decision node is associated with a party that knows a set of one or more features and a corresponding threshold value used at that decision node in the decision tree to determine which pathway should be followed in a next level of the decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses selecting one of the decision trees from the previously developed random forest.
The limitation of for a current decision node of a decision tree under analysis, requesting a decision result for that decision node from the party associated with that decision node in which the party uses a feature obtained from the event data and a threshold value obtained during generation of the decision tree, wherein at least the feature is not being shared with other parties associated with decision nodes of the decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "requesting" in the context of this claim encompasses having the entity compare attributes of the data to its previously generated partitioning rule.
The limitation of obtaining the decision result, which indicates which pathway should be followed in a next level of the decision tree to a next node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses determining which child node to move to based on the partitioning rule of the current node.
The limitation of responsive to the next node in the decision tree being a decision node, setting the next node as the current decision node and returning to step [b], as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the context of this claim encompasses moving to the selected child node and repeating the above steps.
The limitation of responsive to the next node in the decision tree being a leaf node, obtaining a final value for the decision tree for this event, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses determining the class of the leaf node.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea. As part of the abstract idea, the claim provides additional information regarding the data used to perform the steps. This merely provides descriptive information about the data.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for model prediction in which at least some data used in training is not shared between parties.
The limitation of correlating the final value to a label for the event, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "correlating" in the context of this claim encompasses assigning a class to the data based on the class of the leaf node.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for model prediction in which at least some data used in training is not shared between parties.
The limitation of repeating steps [a]-[e] one or more additional times in which a different decision tree is selected each time and a final value is obtained for each decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "repeating" in the context of this claim encompasses performing again steps which can be performed in the human mind using different decision trees from the random forest.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for model prediction in which at least some data used in training is not shared between parties.
The limitation of using the final values obtained from the selected decision trees to obtain a random forest final output value predicted for the event, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "using" in the context of this claim encompasses determining the class of the data based on the multiple determined results from the different trees.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for model prediction in which at least some data used in training is not shared between parties.
The limitation of wherein each selected decision tree's final value is a label and the random forest final output value is a label obtained using a voting mechanism applied using the selected decision trees' final values, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "using" in the context of this claim encompasses selecting the random forest output based on the results of individual decision trees.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for model prediction in which at least some data used in training is not shared between parties.
The limitation of ... repeating steps ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "repeating" in the context of this claim encompasses performing the steps below, which can be performed in the mind, multiple times. As part of this mental process, the claim limitations provide additional information regarding the data and its division across multiple entities. This merely provides descriptive information about the data.
The limitation of having one of the parties generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses generating a simple partition rule of the data based on attribute values.
The limitation of receiving from the party a division of the at least some of the correlated set of records, identified using the identifiers, that is divided according to the decision node generated by the party but does not state the feature or features used to form the decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses partitioning the data by identifier based on the rule generated previously without providing attribute information.
The limitation of conveying the division of the at least some of the correlated set of records to each party generating a decision node for the decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "conveying" in the context of this claim encompasses providing to other entities the partitions by identifier.
The limitation of responsive to a decision tree having been completed, outputting the decision tree in which each decision node of the decision tree is associated with the party that made the decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "outputting" in the context of this claim encompasses, upon completion of repeating steps, provide the decision tree for use.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – one or more processors, computer-readable medium or media comprising one or more sequences of instructions. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – decision tree. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of one or more processors, a computer-readable medium or media comprising one or more sequences of instructions and a decision tree amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Mere instructions to apply an exception using generic computer instructions and a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for model prediction in which at least some data used in training is not shared between parties.
The limitation of responsive to a determination to generate another decision tree, repeating the steps of Claim 17, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "repeating" in the context of this claim encompasses performing again steps which can be performed in the human mind.
The limitation of responsive to a determination to not generate another decision tree, forming the decision trees as a random forest of decision trees, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "forming" in the context of this claim encompasses combining the multiple decision trees.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – random forest. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a random forest amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for model prediction in which at least some data used in training is not shared between parties.
The limitation of selecting a decision tree from a random forest of decision trees, in which a decision tree comprises a plurality of decision nodes and each decision node is associated with a party that knows a set of one or more features and a corresponding threshold value used at that decision node in the decision tree to determine which pathway should be followed in a next level of the decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses selecting one of the decision trees from the previously developed random forest.
The limitation of for a current decision node of a decision tree under analysis, requesting a decision result for that decision node from the party associated with that decision node in which the party uses a feature obtained from the event data and a threshold value obtained during generation of the decision tree, wherein at least the feature is not being shared with other parties associated with decision nodes of the decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "requesting" in the context of this claim encompasses having the entity compare attributes of the data to its previously generated partitioning rule.
The limitation of obtaining the decision result, which indicates which pathway should be followed in a next level of the decision tree to a next node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses determining which child node to move to based on the partitioning rule of the current node.
The limitation of responsive to the next node in the decision tree being a decision node, setting the next node as the current decision node and returning to step [b], as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the context of this claim encompasses moving to the selected child node and repeating the above steps.
The limitation of responsive to the next node in the decision tree being a leaf node, obtaining a final value for the decision tree for this event, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses determining the class of the leaf node.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea. As part of the abstract idea, the claim provides additional information regarding the data used to perform the steps. This merely provides descriptive information about the data.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for model prediction in which at least some data used in training is not shared between parties.
The limitation of correlating the final value to a label for the event, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "correlating" in the context of this claim encompasses assigning a class to the data based on the class of the leaf node.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Classification Spanning Private Databases, hereinafter referred to as “Wang”).

Regarding claim 8, Wang teaches a computer-implemented method (Wang, Empirical Evaluations section – teaches implementing the method on computers) for model prediction (Wang, Secure Decision Tree section – teaches generating a decision tree classifier [prediction]) in which at least some data used in training is not shared between entities (Wang, Problem Statement section – teaches data for a given database entry split across non-sharing entities), the method comprising: 
given a correlated set of records (Wang, Problem Statement section – teaches a set of records correlated between multiple table at multiple sites), in which each record corresponds to an event and comprises (1) an identifier and (2) a label about the event (Wang, Problem Statement section – teaches vertically partitioned data where each row in the plurality of tables is a correlated index [identifier] and each row has a class [label]), and given, for each party generating a decision node for a decision tree, a unique set of features for each record from the correlated set of record (Wang, Problem Statement section – teaches that each table has private attributes associated with each given record unique to the table) and in which the identifier and the label about the event are known to each party generating a decision node for the decision tree (Wang, Problem Statement section – teaches the index [identifier] of the record is correlated across all tables and the class column [label] is known to all sites) but at least one or more of the features of each party's unique set of features are not shared with another party generating a decision node for the decision tree (Wang, Problem Statement section – teaches that the attributes of each record known to each party are not known to the other parties), responsive to a decision tree having not been completed, repeating steps (Wang, Construction of Secure Data Tree section – teaches repeating the steps to complete the decision tree) comprising: 
having one of the parties generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features (Wang, Construction of Secure Data Tree section – teaches that one party generates a split decision [decision node] for a node based on the attributes of that party’s table); 
receiving from the party a division of the at least some of the correlated set of records, identified using the identifiers, that is divided according to the decision node generated by the party but does not state the feature or features used to form the decision node (Wang, Construction of Secure Data Tree section – teaches identifying the partitions of records by index [identifier] that are divided into each of the leaf nodes created by the split decision without providing any information regarding the attribute values); and 
conveying the division of the at least some of the correlated set of records to each party generating a decision node for the decision tree (Wang, Construction of Secure Data Tree section – teaches providing the partitioning to the other tables/sites such that the correlated records can be similarly partitioned); and 
responsive to a decision tree having been completed, outputting the decision tree in which each decision node of the decision tree is associated with the party that made the decision node (Wang, Secure Decision Tree section – teaches using a decision tree for classification [outputting the decision tree] where each decision node is associated with the party that made the node and is the only party that knows the split decision).

Regarding claim 10, Wang teaches all of the limitations of the method of claim 8 as noted above. Wang further teaches wherein the steps of having one of the parties generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features (Wang, Construction of Secure Data Tree section – teaches that one party generates a split decision [decision node] for a node based on the attributes of that party’s table) and receiving from the party a division of the at least some of the correlated set of records, identified using the identifiers, that is divided according to the decision node generated by the party but does not state the feature or features used to form the decision node (Wang, Construction of Secure Data Tree section – teaches identifying the partitions of records by index [identifier] that are divided into each of the leaf nodes created by the split decision without providing any information regarding the attribute values) comprise: 
requesting two or more parties to each generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features (Wang, Construction of Secure Decision Tree section – teaches each entity is requested to a partitioning rule based on its data tables and private attributes); 
receiving from each party of the two or more parties a division of the at least some of the correlated set of records, identified using the identifiers, that is divided according to the decision node generated by the party but does not state the feature or features used to form the decision node (Wang, Construction of Secure Decision Tree section – teaches the system receives the partitioning rule and data partitions from each entity); and 
selecting, based at least in part upon the divisions received from the two or more parties, one of the parties and its division for that decision node (Wang, Construction of Secure Decision Tree section – teaches selecting the winning entity whose partitioning rule will be applied to the current node).

Regarding claim 17, it is the system embodiment of claim 8 with similar limitations to claim 8 and is rejected using the same reasoning found in claim 8.  Wang further teaches a system comprising: 
one or more processors (Wang, Empirical Evaluations section – teaches processor memory and operating instructions); and 
a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one of the one or more processors, causes steps to be performed (Wang, Empirical Evaluations section – teaches processor memory and operating instructions) ...

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (Privacy-Preservation for Gradient Descent Methods, hereinafter referred to as “Wan”).

Regarding claim 1, Wan teaches a computer-implemented method (Wan, Categories and Subject Descriptors section  - teaches database applications; Wan, sections 1, 3 – teach using machine learning to implement the discussed methods [The use of databases and machine learning would make it obvious to a person having ordinary skill in the art that the methods taught by Wan were computer implemented.]) for model prediction (Wan, section 4.2 – teaches generating a model for prediction) in which at least some data used in training is not shared between parties (Wan, section 4.1 – teaches the training data set is split between two parties where each parties knows some values but not all values), the method comprising: 
responsive to a training stop condition have not been reached (Wan, section 4.2 – teaches iterating through training set until a termination condition is reached), repeating steps comprising: 
given a set of training records, in which each training record corresponds to an event and comprises (1) an event identifier, (2) a label about the event, and (3) a set of features for that event (Wan, section 4.1 – teaches a training set containing a plurality of records [event] where each record has an index [identifier], a plurality of elements [set of features for the event] and a target value associated with the record [label about the event]), and in which the event identifier and the label about the event of the training record are known by a second party (Wan, section 4.1 – teaches that each party has the indices for the records in the training set and each party has the target vector [labels for each record]) but at least one or more of the features of the set of features are not shared, for at least some of the training records, with the second party (Wan, section 4.2 – teaches the each parties has some of the elements [features] for each record but no party has all of the elements for each record), training, by a first party, a model (Wan, section 4.2 – teaches training a model for each party, including a first party) that produces for each event corresponding to a training record a first-party score related to a label classification of the event (Wan, section 4.2 – teaches a first party generating a value, αi; Wan, section 4.3 – teaches a first party generating a value, v1; see also Wan, Fig. 1 Steps 2(a)-2(b) [The score from first party to second party includes values αi created without second party score available and v1 created with second party score available]), the model training using at least: 
(1) the set of training records (Wan, section 4.2 – teaches using the training records from both parties to train the model), and 
(2) second-party scores, if available, corresponding to the set of training records (Wan, sections 4.2-4.3 – teaches, for each record, using second party score value βi to generate first party score value v1; see also Wan, Fig. 1 Step 2(b)) and generated previously by the second party using at least a set of second-party features comprising one or more features that are not shared, for at least some of the training records, with the first party (Wan, section 4.2 – teaches second party generating score value βi based on elements [features] of the training record known to second party but not known to first party; see also Wan, Fig. 1 Step 2(a)); 
communicating the first-party scores to the second party (Wan, sections 4.2-4.3 – teaches sending first party score, αi and v1 values, to second party), for use by the second party to produce, for each event corresponding to a training record from the set of training records, a second-party score related to a label classification of the event (Wan, section 4.2 – teaches a second party generating a value, βi; Wan, sections 4.2-4.3 – teaches using first party score value αi to generate second party score value v2 for each training record [event]; see also Wan, Fig. 1 Steps 2(a)-2(b) [The score from second party to first party includes values βi created without first party score available and v2 created with first party score available]); and 
receiving the second-party scores (Wan, sections 4.2-4.3 – teaches sending second party score, βi and v2 values, to first party); and 
responsive to the training stop condition having been reached, outputting one or more trained models (Wan, section 4.2 – teaches terminating the training protocol upon reaching a stop condition to produce a trained model for each party).

Regarding claim 2, Wan teaches all of the limitations of the method of claim 1 as noted above. Wan further teaches wherein the training stop condition comprises: 
a number of iterations have been reached (Wan, section 3.2 – teaches iterating through each sample to update/refine parameters); 
a sufficient prediction quality level tested on a test data set having been achieved (Wan, section 3.1 – teaches terminating when error is satisfactorily low); 
having reached a model's ability to improve (Wan, section 3.1 – teaches terminate when global minimum error point is reached); and 
a prediction error between iterations is less than a threshold (Wan, 4.2 – teaches termination when error stays with a reasonable range or does not change after many iterations).
Regarding claim 3, Wan teaches all of the limitations of the method of claim 1 as noted above. Wan further teaches wherein the second-party scores are generated by the second party by: 
given a second-party set of training records, in which each training record corresponds to an event and comprises (1) an event identifier corresponding to the first party's event identifier, (2) a label about the event corresponding to the first party's label; and (3) a second-party set of features for that event (Wan, section 4.1 – teaches a training set containing a plurality of records [event] where each record has an index [identifier] corresponding to index from first party records, a plurality of elements [set of features for the event] and a target value associated with the record [label about the event], which is the same label given to first party training set), and in which the event identifier and the label about the event of the training record are known by the first party (Wan, section 4.1 – teaches that each party has the indices for the records in the training set and each party has the target vector [labels for each record]) but at least one or more of the features of the second-party set of features are not shared, for at least some of the training records, with the first party (Wan, section 4.2 – teaches the each parties has some of the elements [features] for each record but no party has all of the elements for each record), training, by the second party, a second-party model (Wan, section 4.2 – teaches training a model for each party, including a second party) that produces for each event corresponding to a training record a second-party score related to a label classification of the event (Wan, section 4.2 – teaches a second party generating a value, βi; Wan, section 4.3 – teaches a second party generating a value, v2; see also Wan, Fig. 1 Steps 2(a)-2(b) [The score from second party to first party includes values βi created without first party score available and v2 created with first party score available]).

Regarding claim 4, Wan teaches all of the limitations of the method of claim 1 as noted above. Wan further teaches predicting a label for an unlabeled event using at least one of the one or more trained model (Wan, section 4.2 – teaches predicting a value for an unlabeled event, for example, predicting humidity level seven days in the future).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yu et al. (Privacy Preserving SVM Classification on Vertically Partitioned Data, hereinafter referred to as “Yu”).

Regarding claim 5, Wan teaches all of the limitations of the method of claim 4 as noted above. However, Wan does not explicitly teach wherein the step of predicting a label for the unlabeled event using the trained model comprising: responsive to a prediction stop condition have not been reached, repeating steps comprising: given associated event data associated with the unlabeled event, using a trained first-party model, at least some of the associated event data, and a second-party score of a prior iteration, if such exists and is available, to generate a first-party score; communicating the first-party score to the second party, in which the second party uses the first-party score to produce for the unlabeled event a second-party score related to a label classification of the unlabeled event; and receiving the second-party score; and responsive to the prediction stop condition having been reached, outputting the label for the unlabeled event.
Yu teaches wherein the step of predicting a label for the unlabeled event using the trained model (Yu, section 3.2 – teaches wanting to generate a result using private values for a given record) comprising: 
responsive to a prediction stop condition have not been reached, repeating steps (Yu, section 3.2 – teaches iterating through the models until a result is determined [stop condition]) comprising: 
given associated event data associated with the unlabeled event, using a trained first-party model, at least some of the associated event data, and a second-party score of a prior iteration, if such exists and is available, to generate a first-party score (Yu, section 3.2 – teaches a first party developing a first party score using the local event data and its model [Because this is the first step, no second party score is used because no second party score exists]); 
communicating the first-party score to the second party, in which the second party uses the first-party score to produce for the unlabeled event a second-party score related to a label classification of the unlabeled event (Yu, section 3.2 – teaches, upon receiving the first party score, the second party uses its model and the first party score to generate a second party score based on its local event data); and 
receiving the second-party score (Yu, section 3.2 – teaches sending the second party score back to the first party); and 
responsive to the prediction stop condition having been reached, outputting the label for the unlabeled event (Yu, section 3.2 – teaches that when the score passing returns to the first party [stop condition], the first party determines the actual results).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wan with the teachings of Yu in order to efficiently and securely classify data in the field of privacy-preserving classification on vertically partitioned data (Yu, Abstract – “Classical data mining algorithms implicitly assume complete access to all data, either in centralized or federated form. However, privacy and security concerns often prevent sharing of data, thus derailing data mining projects. Recently, there has been growing focus on finding solutions to this problem. Several algorithms have been proposed that do distributed knowledge discovery, while providing guarantees on the non-disclosure of data. Classification is an important data mining problem applicable in many diverse domains. The goal of classification is to build a model which can predict an attribute (binary attribute in this work) based on the rest of attributes. We propose an efficient and secure privacy preserving algorithm for support vector machine (SVM) classification over vertically partitioned data.”).

Regarding claim 6, Wan in view of Yu teaches all of the limitations of the method of claim 4 as noted above. Yu further teaches wherein the second party produces the second-party score for the unlabeled event (Yu, section 3.2 – teaches generating a second part score for the event) by performing the steps comprising: 
using a trained second-party model, at least some of the associated event data of the unlabeled event, and the first-party score of a prior iteration to generate the second-party score (Yu, section 3.2 – teaches generating the second party score using its private data associated with the event, the second party model and the first party score from the previous iteration of determining a score from the first party model).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wan and Yu in order to generate a second party score using its private data and the first party score in order to efficiently, securely and properly classify the event (Yu, Abstract).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Kokkinos et al. (Breaking Ties of Plurality Voting in Ensembles of Distributed Neural Network Classifiers Using Soft Max Accumulations, hereinafter referred to as “Kokkinos”).

Regarding claim 7, Wan teaches all of the limitations of the method of claim 4 as noted above. However, Wan does not explicitly teach comparing the label predicted for the unlabeled event with a label predicted by the second party to determine whether the labels matches.
Kokkinos teaches comparing the label predicted for the unlabeled event with a label predicted by the second party to determine whether the labels matches (Kokkinos, section 3 – teaches comparing predictions [from unlabeled event] from a plurality of distributed models and performing majority voting [comparing whether labels match] to determine a final classification; see also Kokkinos, section 2 – teaches each classifier trained on local data).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wan with the teachings of Kokkinos  in order to generate a single final classification while benefitting from the accuracy and robustness of distributed ensembles  in the field of distributed classification models trained on local data (Kokkinos, section 1 – “Ensembles of neural network classifiers ... are very popular tools in pattern recognition. Ensembles methods ... are well known for their high accuracy and robustness since the combined predictions of several classifiers outperforms their individual predictions. In addition to the generalization performance, for which they are preferred, ensemble methods are usually the only choice available for other reasons like: (i) reduction of computational complexity by partitioning the data set into several smaller sub-sets, training different estimators on these sub-sets, and combining their predictions, (ii) modularity, by building modular systems that work on different input spaces, (iii) distributed learning from physically distributed data repositories as well as Peer-to-Peer systems where gathering large volumes of data to a single location is unfeasible, (iv) their native parallelism and data scaling via the divide-and-conquer approach. Distributed data collections can usually lay either in physically distributed database systems, in which case a small number of locations hold large volumes of data, or in Peer-to-Peer systems, where a large number of locations have typically small volumes of data. In any case the individual neural network classifiers are independently constructed in parallel, based on their local training data. After this training phase is finished, the classification predictions are combined via several schemes ... in which the most popular one is majority voting ... or its most frequently used version the plurality voting combining scheme. In plurality voting ... a classification of an unlabeled instance is performed according to the class that obtains the highest number of votes (most of the votes). The strict version of (majority) voting needs the agreement of more than half of the participants to reach a decision, although this scheme can work for binary class problems only. Thus in reality, to cover the multi-class problems, the commonly used voting process is plurality voting, which selects the candidate class that receives the most votes. That is why usually one do not distinguish between plurality voting and majority voting, and the term 'majority voting' is used even if the underlining criterion is plurality voting...”).

Claims 9, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Vaidya et al. (A Random Decision Tree Framework for Privacy-Preserving Data Mining, hereinafter referred to as “Vaidya”).

Regarding claim 9, Wang teaches all of the limitations of the method of claim 8 as noted above. Wang further teaches wherein the step of having one of the parties generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features (Wang, Construction of Secure Data Tree section – teaches that one party generates a split decision [decision node] for a node based on the attributes of that party’s table) comprises: 
selecting one of the parties ... to generate the decision node (Wang, Construction of Secure Data Tree section – teaches selecting the entity to provide the partitioning rule and partitioned data identifiers); and 
requesting the selected party to generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features (Wang, Construction of Secure Data Tree section – teaches selecting the entity to provide the partitioning rule and partitioned data identifiers based on its private attributed without providing its attributes to other entities).
While Wang teaches selecting a party to generate the decision node, Wang does not explicitly teach selecting a party randomly.
Vaidya teaches selecting one of the parties at random to generate the decision node (Vaidya, Algorithm 4, step 2 – teaches randomly selecting an entity to generate the decision node).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang with the teachings of Vaidya in order to enable general and efficient privacy preserving knowledge discovery in the field of decision tree classifiers for vertically partitioned private data (Vaidya, Abstract - “Distributed data is ubiquitous in modern information driven applications. With multiple sources of data, the natural challenge is to determine how to collaborate effectively across proprietary organizational boundaries while maximizing the utility of collected information. Since using only local data gives suboptimal utility, techniques for privacy-preserving collaborative knowledge discovery must be developed. Existing cryptography-based work for privacy-preserving data mining is still too slow to be effective for large scale data sets to face today’s big data challenge. Previous work on random decision trees (RDT) shows that it is possible to generate equivalent and accurate models with much smaller cost. We exploit the fact that RDTs can naturally fit into a parallel and fully distributed architecture, and develop protocols to implement privacy-preserving RDTs that enable general and efficient distributed privacy-preserving knowledge discovery.”).

Regarding claim 11, Wang teaches all of the limitations of the method of claim 8 as noted above. However, Wang does not explicitly teach responsive to a determination to generate another decision tree, repeating the steps of Claim 8; and responsive to a determination to not generate another decision tree, forming the decision trees as a random forest of decision trees.
Vaidya teaches 
responsive to a determination to generate another decision tree, repeating the steps of Claim 8 (Vaidya, Algorithm 3 – teaches a loop determining to generate another tree and repeat the steps of building a decision tree); and 
responsive to a determination to not generate another decision tree, forming the decision trees as a random forest of decision trees (Vaidya, Algorithm 3 – teaches that upon completion of the loop, determining to not build another tree and forming a forest of the trees; ass also Vaidya, Algorithm 7 – teaches using the forest of trees for classification).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang with the teachings of Vaidya in order to enable general and efficient privacy preserving knowledge discovery in the field of decision tree classifiers for vertically partitioned private data (Vaidya, Abstract - “Distributed data is ubiquitous in modern information driven applications. With multiple sources of data, the natural challenge is to determine how to collaborate effectively across proprietary organizational boundaries while maximizing the utility of collected information. Since using only local data gives suboptimal utility, techniques for privacy-preserving collaborative knowledge discovery must be developed. Existing cryptography-based work for privacy-preserving data mining is still too slow to be effective for large scale data sets to face today’s big data challenge. Previous work on random decision trees (RDT) shows that it is possible to generate equivalent and accurate models with much smaller cost. We exploit the fact that RDTs can naturally fit into a parallel and fully distributed architecture, and develop protocols to implement privacy-preserving RDTs that enable general and efficient distributed privacy-preserving knowledge discovery.”).

Regarding claim 18, the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Wang in view of Vaidya for the reasons set forth in the rejection of claim 11.
Claims 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Vaidya and further in view of Polamuri, Saimadhu (How the Random Forest Algorithm Works in Machine Learning, hereinafter referred to “Polamuri”).

Regarding claim 12, Wang in view of Vaidya teaches all of the limitations of the method of claim 11 as noted above. Wang further teaches given event data associated with an event to be predicted by assigning a prediction label (Wang, Secure Decision Tree, Using SDT section  - teaches being given a data point to classify): 
[a] selecting a decision tree (Wang, Secure Decision Tree, Using SDT section  - teaches selecting the generating decision tree) ..., in which a decision tree comprises a plurality of decision nodes and each decision node is associated with a party that knows a set of one or more features and a corresponding threshold value used at that decision node in the decision tree to determine which pathway should be followed in a next level of the decision tree (Wang, Secure Decision Tree, Using SDT section  - teaches nodes of the decision tree which are associated with the entity that set the portioning rule [threshold] for the respective node where only that entity knows the attributes and partitioning rule for the given node and only that party decides which path to take); 
[b] for a current decision node of a decision tree under analysis, requesting a decision result for that decision node from the party associated with that decision node in which the party uses a feature obtained from the event data and a threshold value obtained during generation of the decision tree, wherein at least the feature is not being shared with other parties associated with decision nodes of the decision tree (Wang, Secure Decision Tree, Using SDT section  - teaches for any given decision node, generating resulting path from only the entity which set partitioning rule [threshold] for that node using private unshared attributes of the training data and not sharing the feature of the data item with any other entity); 
[c] obtaining the decision result, which indicates which pathway should be followed in a next level of the decision tree to a next node (Wang, Secure Decision Tree, Using SDT section  - teaches only the entity associated with a given node knows the partitioning rule for the given node and only that party decides which path to take); 
[d] responsive to the next node in the decision tree being a decision node, setting the next node as the current decision node and returning to step [b] (Wang, Secure Decision Tree, Using SDT section  - teaches traversing the tree and repeating the steps for determining the path until a leaf node is reached); and 
[e] responsive to the next node in the decision tree being a leaf node, obtaining a final value for the decision tree for this event (Wang, Secure Decision Tree, Using SDT section  - teaches traversing the tree until a leaf node is reached and the label for that leaf node is provided).
While Wang in view of Vaidya teaches traversing a decision tree to generate a label result for the tree, Wang in view of Vaidya does not explicitly teach selecting a tree from a forest of trees.
Polamuri teaches [a] selecting a decision tree from a random forest of decision trees (Polamuri, pp. 9-10, Random Forest Prediction Pseudocode – teaches using the given data to select each tree and traverse each tree to generate a result for each tree).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang in view of Vaidya with the teachings of Polamuri in order to improve accuracy in the field of classification using decision trees (Polamuri, What is a Random Forest Algorithm? section – “In general, the more trees in the forest the more robust the forest looks like. In the same way in the random forest classifier, the higher the number of trees in the forest gives the high the accuracy results.”).

Regarding claim 13, Wang in view of Vaidya and further in view of Polamuri teaches all of the limitations of the method of claim 12 as noted above. Wang further teaches correlating the final value to a label for the event (Wang, Secure Decision Tree – teaches using the decision tree until a leaf node is reached wherein the class label recorded at the leaf node is applied as a label to the event).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang, Vaidya and Polamuri for the same reasons as disclosed in claim 12 above.

Regarding claim 14, Wang in view of Vaidya and further in view of Polamuri teaches all of the limitations of the method of claim 12 as noted above. Polamuri further teaches repeating steps [a]-[e] one or more additional times in which a different decision tree is selected each time and a final value is obtained for each decision tree (Polamuri, pp. 9-10, Random Forest Prediction Pseudocode – teaches using the given data to select each tree and traverse each tree [repeat steps for each tree] to generate a result for each tree).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang, Vaidya and Polamuri in order to repeat tree traversal for different trees in the forest because traversing more trees improves accuracy (Polamuri, Polamuri, What is a Random Forest Algorithm? section).

Regarding claim 15, Wang in view of Vaidya and further in view of Polamuri teaches all of the limitations of the method of claim 14 as noted above. Polamuri further teaches using the final values obtained from the selected decision trees to obtain a random forest final output value predicted for the event (Polamuri, pp. 9-10, Random Forest Prediction Pseudocode – teaches using the votes [final value] from each of the trees to generate the random forest output using majority voting).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang, Vaidya and Polamuri in order to generate final output using combined results from individual trees in the forest because traversing more trees improves accuracy (Polamuri, Polamuri, What is a Random Forest Algorithm? section).

Regarding claim 16, Wang in view of Vaidya and further in view of Polamuri teaches all of the limitations of the method of claim 15 as noted above. Polamuri further teaches wherein each selected decision tree's final value is a label and the random forest final output value is a label obtained using a voting mechanism applied using the selected decision trees' final values (Polamuri, pp. 9-10, Random Forest Prediction Pseudocode – teaches using the votes [final value] from each of the trees to generate the random forest output using majority voting).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang, Vaidya and Polamuri in order to generate final output by voting mechanism for combined results from individual trees in the forest because traversing more trees improves accuracy (Polamuri, Polamuri, What is a Random Forest Algorithm? section).

Regarding claim 19, the rejection of claim 18 is incorporated herein. Further, the limitations in this claim are taught by Wang in view of Vaidya and further in view of Polamuri for the reasons set forth in the rejection of claim 12.

Regarding claim 20, the rejection of claim 19 is incorporated herein. Further, the limitations in this claim are taught by Wang in view of Vaidya and further in view of Polamuri for the reasons set forth in the rejection of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125